DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed with an RCE on 4/20/2022.
Claims 12-15 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 12-15 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“an uplink control information (UCI) based on a format of the uplink control channel by using at least one of an uplink control channel of a first duration over a first number of symbols and an uplink control channel of a second duration over a second number of symbols, wherein the second duration is longer than the first duration,
wherein the format of the uplink control channel used for transmission of the UCI is controlled based on the information related to the fallback, and
wherein, when a terminal performs fallback to the format of the uplink control channel of the first duration and when the UCI to be transmitted includes HARQ-ACK of up to 2 bits,
a receiver receives or a transmitter transmits the HARQ-ACK by the format of the uplink control channel of the first duration, and the receiver does not receive channel state information (CSI) or a transmitter does not transmit channel state information (CSI)“ in combination with other claim limitations as recited in independent claim 12, independent claim 13, independent claim 14, and independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 26, 2022